DETAILED ACTION
Pending Claims
Claims 1-18 are pending.

Priority
This instant application was filed on 03/11/2021 as: 
a Divisional of 14/961,513, filed 12/07/2015 (now U.S. Patent No. 10,947,428); 
which is a Continuation of 13/918,021, filed 06/14/2013 (now abandoned); 
which is a Continuation-in-Part of 13/315,518, filed 12/09/2011 (now abandoned); 
which is a Continuation-in-Part of 12/949,878, filed 11/19/2010 (now abandoned).
Applicant states that this application is a continuation or divisional application of the prior-filed application.  A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
The claims feature a dicyandiamide having a D98 maximum of 6 mm (see claim 1).  This limitation means that 98% of the particulate material has a particle size below 6 mm.  The two most recent parent applications feature a commercial product known to have a D98 maximum of 6 m (see Dyhard 100 SF in Table 11).  The Dyhard 100 SF supports a D98 maximum of 6 m; however, none of the parent applications support the concept/range of “a D98 maximum of 6 mm”, which is broader in scope than the supported D98 maximum of 6 .
The claims feature a (generic) dimer acid adduct (see claim 1).  The parent applications feature an adduct of a dimer acid and an epoxy; however, none of the parent applications support a generic dimer acid adduct, which is broader in scope than the supported adduct of a dimer acid and an epoxy.
The claims feature a heat-activated latent curing agent comprising a reaction product of reactants comprising an epoxy compound comprising a polyepoxide, an imidazole, and an amine comprising a dimethyl amine (see claim 8).  None of the parent applications support this reaction product.
 Accordingly, the instant application is being treated as a continuation-in-part with an effective filing date 03/11/2021.

Notice of Pre-AIA  or AIA  Status
Due to the continuation-in-part status described above: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.  The specification fails to describe: 
a dicyandiamide having a D98 maximum of 6 mm (see claim 1),  
a (generic) dimer acid adduct (see claim 1), and
a heat-activated latent curing agent comprising a reaction product of reactants comprising an epoxy compound comprising a polyepoxide, an imidazole, and an amine comprising a dimethyl amine (see claim 8).

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-18, claim 1 features: (c) 5% by weight to 60% by weight based on the total weight of the one-component composition of rubber particles having a core/shell structure.  The specification describes this component as one embracing core/shell particles included in an epoxy carrier (see paragraphs 0125-0126 & 0053-0058).  Accordingly, it is 
For the purpose of the prior art search, this range has been interpreted as relating to the overall material including any carrier.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desai et al. (US 2016/0083633 A1 or US 2014/0150970 A1).  Note: all citations are directed to the equivalent US 2016/0083633 A1.
Regarding claims 1-3 and 9-18, Desai et al. disclose: (1) a one-component composition (paragraphs 0067-0136 & 0172-0173) comprising: 
(a) 2% by weight to 40% by weight based on total weight of the one-component composition of an epoxy-capped flexibilizer (Tables 10 & 11: see “31” in paragraph 0175; see also paragraphs 0068-0094); 
(b) 3% by weight to 25% by weight based on total weight of the one-component composition of a heat-activated latent curing agent comprising dicyandiamide having a D98 maximum of 6 mm (Tables 10 & 11: see “41” in paragraph 0185; see also paragraphs 0095-0097) and a reaction product of reactants comprising an epoxy compound comprising a 
(c) 5% by weight to 60% by weight based on total weight of the one-component composition of rubber particles having a core/shell structure (Tables 10 & 11: see “30” in paragraph 0174; see also paragraphs 0125-0126 & 0056-0058); and 
(d) 1% by weight to 15% by weight based on total weight of the one-component composition a dimer acid adduct (Tables 10 & 11: see “32” in paragraph 0176; see also paragraphs 0119-0124);
(2) wherein the epoxy-capped flexibilizer comprises a reaction product of reactants comprising (i) an epoxy compound, (ii) a polyol comprising a polytetrahydrofuran; and (iii) an anhydride and/or a diacid (Tables 10 & 11: see “31” in paragraph 0175); (3) wherein the epoxy compound comprises Bisphenol A diglycidyl ether, phenyl diglycidyl ether, or combinations thereof (Tables 10 & 11: see “31” in paragraph 0175);
(9) further comprising graphenic carbon particles, an epoxy/CTBN adduct, and/or 3,4-dichlorophenyl-N,N-dimethyl urea (Tables 10 & 11: see “37” in paragraph 0181, “33” in paragraph 0177, and “46” in paragraph 0190; see also paragraphs 0096, 0112-0118 & 0127-0128);
(10) wherein the composition is curable at a temperature of 140°C or less and/or is heat-curable within 15 minutes or less (paragraphs 0191 & 0111);
(11) a method of treating a substrate, comprising: applying the composition to a surface of the substrate; and heating the composition at a temperature of 140°C or less (paragraphs 0191 & 0111); (12) wherein the temperature is less than 140°C (paragraphs 0191 & 0111);
(13) an article comprising: a coating formed on a surface of a substrate from the composition following heating the composition at a temperature of 140°C or less (paragraphs 0191 & 0111); (14) wherein the temperature is less than 140°C (paragraphs 0191 & 0111); (15) further comprising a second substrate, wherein the composition is positioned between the surface and the second substrate (paragraph 0192); (16) wherein the coating has a measured lap shear strength of at least 15 MPa when tested at room temperature (Tables 10 & 11); (17) an automotive component comprising the article (paragraph 0014); and (18)  wind turbine comprising the article (paragraph 0014).
Note: the Dyhard 100SF dicyandiamide has a reported D98 maximum of 6 m, which falls within the broader scope of (1) dicyandiamide having a D98 maximum of 6 mm; and the Epon 828/Dimer acid adduct falls within the broader scope of (1) a (generic) dimer acid adduct.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Desai et al. (US 2016/0083633 A1 or US 2014/0150970 A1).  Note: all citations are directed to the equivalent US 2016/0083633 A1.
Regarding claims 4 and 5, the exemplary embodiments of Desai et al. fail to disclose: (4) wherein the epoxy-capped flexibilizer comprises a reaction product of reactants comprising (i) an (5) wherein the epoxy compound comprises Bisphenol A diglycidyl ether, phenyl diglycidyl ether, or combinations thereof.  Rather, the general teachings of Desai et al. present this as an equally suitable epoxy-capped flexibilizer (see paragraphs 0088-0092; Table 5).  This appears to be sufficiently specific to anticipate the claimed invention.  At the very least, this obviously satisfies the claimed invention.
Therefore if not anticipated Desai et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Desai et al. with the instantly claimed epoxy-capped flexibilizer (a reaction product of reactants comprising (i) an epoxy compound and (ii) a primary or a secondary polyether amine) because: (a) the exemplary embodiments of Desai feature a reaction product of reactants comprising an epoxy compound, a polyol comprising a polytetrahydrofuran; and an anhydride and/or a diacid; and (b) the general teachings of Desai et al. present the instantly claimed epoxy-capped flexibilizer as an equally suitable epoxy-capped flexibilizer.
Regarding claims 6 and 7, the exemplary embodiments of Desai et al. do not explicitly disclose: (6) wherein the heat-activated latent curing agent comprises a reaction product of reactants comprising the epoxy compound, the imidazole, and an amine; and (7) wherein the amine comprises a secondary amine.  Rather, the general teachings of Desai et al. present this as an equally suitable heat-activated latent curing agent (see paragraphs 0098, 0102 & 0110).  This appears to be sufficiently specific to anticipate the claimed invention.  At the very least, this obviously satisfies the claimed invention.
Therefore if not anticipated Desai et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the (a reaction product of reactants comprising the epoxy compound, the imidazole, and an amine) because: (a) the exemplary embodiments of Desai feature a reaction product of reactants comprising the epoxy compound and the imidazole; and (b) the general teachings of Desai et al. present the instantly claimed heat-activated latent curing agent as an equally suitable heat-activated latent curing agent.

Claim Rejections - 35 USC § 103
Claims 1-6 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 2012/0129980 A1) in view of Renkel et al. (WO 2012/139974 A2).  Note: all citations of Renkel et al. are directed to equivalent US 2014/0037966 A1).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 2012/0129980 A1) in view of Renkel et al. (WO 2012/139974 A2) and Agarwal (US 2003/0018095 A1).  Note: all citations of Renkel et al. are directed to equivalent US 2014/0037966 A1).
Regarding claims 1-5 and 9, Desai et al. disclose: (1) a one-component composition (paragraph 0006 & 0066-0121; Table 5) comprising: 
(a) 2% by weight to 40% by weight based on total weight of the one-component composition of an epoxy-capped flexibilizer (paragraphs 0066, 0075-0093; Table 5: see “21”, “22”, “23” & “24”); 
(b) 3% by weight to 25% by weight based on total weight of the one-component composition of a heat-activated latent curing agent comprising dicyandiamide (paragraphs 0066 & 0094-0096; Table 5: see “25”); 

(d) 1% by weight to 15% by weight based on total weight of the one-component composition a dimer acid adduct (paragraphs 0066 & 0104-0109; Table 5: see “18”);
(2) wherein the epoxy-capped flexibilizer comprises a reaction product of reactants comprising (i) an epoxy compound, (ii) a polyol comprising a polytetrahydrofuran; and (iii) an anhydride and/or a diacid (Table 5: see “21”); (3) wherein the epoxy compound comprises Bisphenol A diglycidyl ether, phenyl diglycidyl ether, or combinations thereof (Table 5: see “21”);
(4) wherein the epoxy-capped flexibilizer comprises a reaction product of reactants comprising (i) an epoxy compound; and (ii) a primary or a secondary polyether amine (Table 5: see “22” & “24”); (5) wherein the epoxy compound comprises Bisphenol A diglycidyl ether, phenyl diglycidyl ether, or combinations thereof (Table 5: see “22” & “24”);
(9) further comprising graphenic carbon particles, an epoxy/CTBN adduct, and/or 3,4-dichlorophenyl-N,N-dimethyl urea (Table 5: see “27”, “19” & “26”).
Desai et al. fail to explicitly disclose: (1) dicyandiamide having a D98 maximum of 6 mm.  Rather, the examples of Desai et al. form a bond-line thickness of 0.25 mm (see paragraphs 0147 & 0149).  Accordingly, the dicyandiamide would have satisfied the instantly claimed D98 in order to achieve a bond-line thickness of 0.25 mm.
Desai et al. disclose an adhesive composition (see paragraphs 0002-0004; Table 5) formulated with a heat-activated latent curing agent (see paragraphs 0066 & 0094-0096; Table 5).  They discuss a number of non-limiting examples, including a combination of dicyandiamide (diuron) (see paragraph 0095; Table 5); however, they fail to disclose: (1) a combination of dicyandiamide and a reaction product of reactants comprising an epoxy compound comprising a polyepoxide and an imidazole.
Renkel et al. disclose an impact-modified structural adhesive composition comprising a curable epoxy resin system and polyurethane network, which is formed in situ (see Abstract; paragraphs 0157-0171 & 0172-0173).  The curable epoxy resin system is formulated with at least one latent hardener (see Abstract; paragraphs 0065-0070), preferably dicyandiamide (see paragraph 0067; Table 1).  Similar to Desai et al., they also formulate the curable epoxy resin system with a catalytically active material (see paragraphs 0071-0073).  In addition to urea materials, they also contemplate the use of imidazole derivatives and epoxy/amine adducts (see paragraph 0071).  Furthermore, their working examples (see Table 1) demonstrate that Ajicure PN50 is recognized in the art as a suitable catalytically active material used in concert with dicyandiamide in curable epoxy-based structural adhesive compositions.  The working examples (in light of paragraph 0071) also establish that Ajicure PN50 and diuron (3,4-dichlorophenyl-N,N-dimethylurea) are recognized in the art as an equivalent catalytically active materials for this type of curable system.  In light of this, Applicant has identified Ajicure PN50 as a material corresponding to the instantly claimed latent curing agent (see “44” in Table 10/paragraph 0165 of the instant specification).  Furthermore: it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07; and it has been found that combining or substituting equivalents known for the same purpose is prima facie obvious – see MPEP 2144.06.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Desai et al. with and the instantly claimed heat-activated latent curing agent because: (a) Desai et al. disclose an adhesive composition formulated with a heat-activated latent curing agent, including a combination of dicyandiamide and a catalytically active urea (diuron); (b) Renkel et al. disclose an impact-modified structural adhesive composition comprising a curable epoxy resin system and an in situ polyurethane network, wherein the curable epoxy resin system is formulated with at least one latent hardener, preferably dicyandiamide; (c) similar to Desai et al., they also formulate the curable epoxy resin system with a catalytically active material; (d) the working examples Renkel et al. demonstrate that Ajicure PN50 is recognized in the art as a suitable catalytically active material used in concert with dicyandiamide in curable epoxy-based structural adhesive compositions; (e) the working examples of Renkel et al. (in light of their general disclosure) also establish that Ajicure PN50 and diuron (3,4-dichlorophenyl-N,N-dimethylurea) are recognized in the art as an equivalent catalytically active materials for this type of curable system; (f) Applicant has identified Ajicure PN50 as a material corresponding to the instantly claimed latent curing agent; (g) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination; and (h) it has been found that combining or substituting equivalents known for the same purpose is prima facie obvious.
Regarding claims 6-8, the combined teachings of Desai et al. and Renkel et al. are as set forth above and incorporated herein.  They fail to disclose: (6) wherein the heat-activated latent curing agent comprises a reaction product of reactants comprising the epoxy compound, the imidazole, and an amine; (7) wherein the amine comprises a secondary amine; and (8) wherein the amine comprises a dimethyl amine.  Rather, the supporting teachings of Renkel et al. establish that imidazoles and tertiary amines, including demethylamines, are recognized as prima facie obvious – see MPEP 2144.06.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Desai et al. with the instantly claimed heat-activated latent curing agent (a reaction product of reactants comprising the epoxy compound, the imidazole, and an amine) because: (a) the supporting teachings of Renkel et al. establish that imidazoles and tertiary amines, including demethylamines, are recognized as equivalent amine reactants for this type of epoxy/amine adduct; (b) Agarwal further establishes that imidazoles and secondary amines are recognized in the art as equivalent amine reactants for this type of epoxy/amine adduct; and (c) it has been found that combining equivalents known for the same purpose is prima facie obvious.
Regarding claim 10, the combined teachings of Desai et al. and Renkel et al. are as set forth above and incorporated herein.  They fail to explicitly disclose: (10) wherein the composition is curable at a temperature of 140°C or less and/or is heat-curable within 15 minutes or less.  However, the skilled artisan would have expected the composition resulting from the combined teachings of {Desai et al. and Renkel et al.} to obviously embrace this capability because the composition resulting from the combined teachings of {Desai et al. and Renkel et al.} obviously satisfies all of the material/chemical limitations of the claimed invention.
Regarding claims 11 and 12, the combined teachings of Desai et al. and Renkel et al. are as set forth above ad incorporated herein.  Desai et al. disclose: (11) a method of treating a (11) a temperature of 140°C or less; and (12) a temperature less than 140°C.  However, the skilled artisan would have recognized cure temperature as a result-effective variable that has an impact on the rate and degree of cure of the adhesive composition.  In light of this, it has been found that,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” – In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation,” –In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cure the composition resulting from the combined teachings of {Desai et al. and Renkel et al.} at a temperature of 140°C or less because: (a) the skilled artisan would have recognized cure temperature as a result-effective variable that has an impact on the rate and degree of cure of the adhesive composition; (b) it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation;” and (c) it has been found that, “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.”
Regarding claims 13-18, the combined teachings of Desai et al. and Renkel et al. are as set forth above and incorporated herein.  Desai et al. disclose: (13 & 14) an article comprising: a coating formed on a surface of a substrate from the composition following heating the composition (paragraphs 0012, 0147 & 0149); (15) further comprising a second substrate, wherein the composition is positioned between the surface and the second substrate (paragraphs 0012, 0147 & 0149); (16) wherein the coating has a measured lap shear strength of at least 15 MPa when tested at room temperature (Table 7); (17) an automotive component comprising the article (paragraph 0013); and (18)  wind turbine comprising the article (paragraph 0013).  They fail to disclose the following product-by-process limitation: (13) heating the composition at a temperature of 140°C or less; and (14) wherein the temperature is less than 140°C.  However, it has been found that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process,” –  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113).  
In the instant case, a cured material is achieved regardless of the heating temperature.  Accordingly, the article resulting from the combined teachings of {Desai et al. and Renkel et al.} would have obviously satisfied the instantly claimed article.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,947,428.
Claims 2-5, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,947,428 in view of Desai et al. (US 2012/0129980 A1).
Regarding claim 1, patented claims 1-8 anticipate the claimed one-component adhesive composition. 
Regarding claim 9, patented claims 3 and 4 anticipate the claimed one-component adhesive composition.
Regarding claim 10, patented claims 5-7 anticipate the claimed one-component adhesive composition.
Regarding claims 11 and 12, patented claim 9 anticipates the claimed method.
Regarding claims 13-16, the claimed article would have been obviously envisaged as a product resulting from patented claim 9.
Regarding claims 2 and 3, Desai et al. establish that the instantly claimed flexibilizer (see “21” in Table 5) and the flexibilizer in the patented composition (see “23” and “24” in Table 5) are equally suitable flexibilizers for this type of adhesive composition.  In light of this, it has been found that substituting equivalents known for the same purposed is prima facie obvious – see MPEP 2144.06.
Regarding claims 4 and 5, Desai et al. establish that the instantly claimed flexibilizer (see “22” and “24” in Table 5) and the flexibilizer in the patented composition (see “23” and “24” in Table 5) are equally suitable flexibilizers for this type of adhesive composition.  In light of this, it has been found that substituting equivalents known for the same purposed is prima facie obvious – see MPEP 2144.06.
Regarding claims 17 and 18, Desai et al. establish that this type of one-component adhesive composition is recognized in the art as suitable for forming automotive components and wind turbines (see paragraph 0013).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
February 26, 2022